        Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


                                                 )
 TESHOME WORKAGEGNEHU,                           )
                                                 )
                     Plaintiff,                  )
                                                 )          Civil Action No. 18-0526 (ABJ)
                V.                               )
                                                 )           JURY TRIAL DEMANDED
 WASHINGTON METROPOLITAN                         )
 AREA TRANSIT AUTHORITY, et al. ,                )         ORAL HEARING REQUESTED
                                                 )
                     Defendants.                 )
_______________                                  )

 MEMORANDUM IN SUPPORT OF MARTIN VAN BUREN'S MOTION TO DISMISS
PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 12(b)(l}, 12(b)(2), 12(b)(3),
                           and 12(b)(6)

        The Virginia Workers' Compensation Act ("VWCA" or "Act") contains an exclusivity

provision that prohibits an injured employee from recovering more than once against an employer

or a co-employee for any alleged injuries that arose out of the course of employment. In other

words, once an injured employee is afforded relief under the VWCA, that employee forfeits his or

her right to pursue any other relief against any other party for the same injury. Given that plaintiff,

Teshome Workagegnehu, has already received relief under the VCWA for the injuries alleged in

his complaint, he cannot use this forum to double dip against Mart in Van Buren. The Court should

enforce the VWCA' s exclusivity provision and dismiss the case for lack of subject matter

jurisdiction.

        Alternatively, this Court lacks personal jurisdiction over Mr. Van Buren and is an improper

venue for plaintiffs case. Plaintiff alleges that Mr. Van Buren is domiciled in Ma1yland. Mr. Van

Buren confinns this, and thus there can be no general personal jurisdiction where he has no

continuous and systematic contacts with the Distri ct of Columbia. Plaintiff also alleges that the
        Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 2 of 17




altercation between him and Mr. Van Buren occuffed in Virginia. This allegation strips the Court

of specific personal jurisdiction as no tortious injury occuned in the District of Columbia and

renders venue here improper as almost all the events that led to plaintiffs claims against Mr. Van

Buren occmTed elsewhere (specifically, the Eastern District of Virginia). Considering plaintiffs

allegations, the Comt should decline to exercise personal jurisdiction or bar plaintiff from

proceeding against Mr. Van Buren in DC.

       To the extent the Comt does not dismiss the complaint in its entirety, the Comt should at

least dismiss plaintiffs intentional infliction of emotional distress claim. Plaintiff has pleaded

neither outrageous and intolerable conduct from Mr. Van Buren nor any severe emotional distress,

let alone physical injury manifesting from that stress.

       fu sum, the Comt should dismiss plaintiffs case against Mr. Van Buren for lack of subject

matter jurisdiction, personal jurisdiction, or venue. If the case proceeds against Mr. Van Buren,

then the Comt should at least dismiss the intentional infliction of emotional distress claim.

I.     BACKGROUND

       A.        Factual Background

       The following allegations are derived from plaintiffs complaint. See generally First

Amended Complaint and Jmy Demand (Dkt. No. 6) ("Am. CompI.") at 1-19. Plaintiff is employed

as a mechanic for the Washington Metropolitan Area Transit Authority ("WMATA"). Id.             ,r 10.
On the afternoon of March 8, 2017, plaintiff aITived at the Pentagon metro station in Virginia for

work. Id.   ,r 15.   Later that afternoon, Mr. Van Buren, another WMATA employee-who resided

in Maryland-anived for work at the Pentagon metro station. Id.      ,r,r 14, 19.   Mr. Van Buren was

the station manager at that time. Id.   ,r 14.   During work that afternoon, a physical altercation

ensued between plaintiff and Mr. Van Buren. See id. ,r,r 21-43. Plaintiff was subsequently treated




                                                   2
        Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 3 of 17




at a hospital for alleged injuries. See id.   ,r,r 47-50.   As a result of the altercation, plaintiff suffered

alleged "physical and emotional injuries." Id.        ,r 51; see also id. ,r 97 (alleging injuries include
"physical pain and emotional distress, financial hrum, public humiliation, insomnia, depression

and anxiety").

        While plaintiffs lawsuit was pending before the Comi, plaintiff pursued moneta1y relief

from WMATA for his alleged inj uries from the Virginia Workers' Compensation Commission

("Commission"). See March 11, 2019 Memorandum Opinion (Dkt. No. 16) ("Mem. Op.") at 3-4

(citing Virginia Workers' Compensation Commission Order (Dkt. No. 8-2)). For the alleged

injuries sustained on March 7, 2018, the Commission awarded plaintiff disability benefits and

indefinite medical benefits. See id. Given the award, the Commission dismissed any remaining,

umesolved claims with prejudice. See id.

        Mr. Van Buren cmTently resides in Mruyland. See Affidavit of Mruiin Van Buren ("Van

Buren Aff.") ,r,r 1-2; see also Am. Compl. ,r 14. Mr. Van Buren retired from WMATA in March

2017 and has not been employed since then. Van Buren Aff. ,r 4. He consequently has no principal

place of business in DC. Id.   ,r,r 3-4.
        B.       Procedural Posture

        Plaintiff filed this civil action against WMATA, Paul J. Wiedefeld in his official capacity

as General Manager of WMATA, and Mr. Van Buren in Mru·ch 2018. See generally Complaint

and Jmy Demand (Dkt. No. 1) at 1-18. Plaintiff asse1ied claims of assault, battery, and intentional

infliction of emotional distress ("IIED") against all defendants. See id. at 14-18. The Comi

afforded plaintiff leave to file an amended complaint, despite his delay in doing so. See April 27,

2018 Minute Order; see also Am. Compl. at 1-19. Co-defendants WMATA and Mr. Wiedefeld

subsequently filed a motion to dismiss that was opposed. See, e.g., Mem. Op. at 1-2. The Comi




                                                      3
        Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 4 of 17




granted that motion, dismissing the complaint against both defendants because the Virginia

Workers' Compensation Act, Va. Code Ann. §§ 65.2-300-1206 (2018), has an exclusivity

provision that precluded relief. See id. at 10-14. Short ly after the Comt's ruling, the Court also

ordered plaintiff to show cause as to why the complaint against Mr. Van Buren should not be

dismissed for lack of proper venue. See April 2, 2019 Minute Order. Plaintiff contended in

response that venue in the District of Columbia (or "DC") was proper because there is relevant

evidence and witnesses here. See Plaintiffs Response to the Comt 's April 4, 2019 Minute Order

(Dkt. No. 27) ("Pl. 's Venue Resp.") at 2.

       Further, Mr. Van Buren did not have an opportunity to join the other co-defendants' motion

as plaintiff had not yet served him with the amended complaint at that time. Mem. Op. at 4 n.1.

Plaintiff eventually did, and Mr. Van Buren filed informal, pro se responses to the complaint. See

May 31, 2019 Letter to Comt (Dkt. No. 28); May 7, 2019 Letter to Court(Dkt. No. 26). TheComt

eventually ordered the Clerk of the Court ("Clerk") to appoint pro bono counsel for Mr. Van Buren.

See October 30, 2019 Minute Order. The Comt also ordered pro bono counsel to file any motion

to dismiss within 30 days of making an entry of appearance. See id. The Clerk appointed Kobre

& Kim LLP as pro bono counsel for Mr. Van Buren on January 30, 2019, and Mr. Van Buren

subsequently consented to the appointment. Pursuant to the Comt 's Order, Mr. Van Buren files

this motion to dismiss pmsuant to Fed. R. Civ. P. 12(b)(l ), 12(b)(2), 12(b)(3), and 12(b)(6).

II.    LEGAL STANDARDS

       Generally, on a motion to dismiss pursuant to Fed. R. Civ. P. 12, a comt must accept as

trne all well-pleaded factual allegations in the complaint. E.g. , Gulf Coast Mar. Supply, Inc. v.

United States, 867 F.3d 123, 128 (D.C. Cir. 2017). It must also "disregard any legal conclusions,

legal contentions couched as factual allegations, and unsupported factual allegations within the




                                                 4
        Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 5 of 17




complaint." Id. (citing Food & Water Watch, Inc. v. Vi/sack, 808 F.3d 905, 913 (D.C. Cir. 2015).

        When a party specifically seeks dismissal for lack of subject matter jurisdiction under Fed.

R. Civ. P. 12(b)( l), the comt "may consider materials outside the pleadings in deciding whether

to grant a motion to dismiss for lack ofjurisdiction." Id. (quoting Jerome Stevens Pharms., Inc. v.

FDA , 402 F.3d 1249, 1253 (D.C. Cir. 2005)). The plaintiff bears the burden of demonstrating

subject matter jurisdiction by a preponderance of the evidence. E.g., Lawrence v. District of

Columbia, No. 18-CV-00595 (ABJ), 2019 WL 1101329, at *2 (D.D.C. Mar. 8, 2019) (citations

omitted).

        Similarly, when a pa1ty seeks dismissal for lack of personal jurisdiction under Fed. R. Civ.

P. 12(b)(2), the "plaintiff bears the burden of establishing personal jurisdiction" and "must make

a plima facie showing of the pe1tinent jurisdictional facts." Dumitrescu v. DynCorp Int '!, LLC,

257 F. Supp. 3d 13, 17 (D.D.C. 2017) (Jackson, J.) (first citing Crane v. NY Zoological Soc'y,

894 F.2d 454, 456 (D.C. Cir. 1990); then citing First Chi. Int '! v. United Exch. Co., 836 F.2d 1375,

1378 (D.C. Cir. 1988)). In doing so, the plaintiff "'cannot rely on conclusmy allegations' to

establish personal jurisdiction." Id. (quoting Atlantigas Corp. v. Nisource, Inc., 290 F. Supp. 2d

34, 42 (D.D.C. 2003)). In scrutinizing jurisdiction, the comt may consider relevant mate1ials

outside of the complaint, including affidavits and need not accept all of plaintiffs jurisdictional

allegations as hue. See FutureGen Co. v. Carter, 915 F. Supp. 2d 104, 106-07 (D.D.C. 2013)

(Jackson, J.).

        Likewise, when a venue's propriety is challenged under Fed. R. Civ. P. 12(b)(3), the

plaintiff bears the burden of demonstrating that venue is proper. Id. (citing Freeman v. Fallin, 254

F. Supp. 2d 52, 56 (D .D.C. 2003)). In considering a venue challenge, the court "m ay consider

material outside of the pleadings." Id. (citing Artis v. Greenspan, 223 F. Supp. 2d 149, 152 (D.D.C.




                                                 5
          Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 6 of 17




2002)).

          Finally, pursuant to Fed. R. Civ. P. 12(b)(6), a pa1ty may move to dismiss any claim in the

complaint for which reliefcannot be granted. In assessing such a motion, the corni may, in addition

to the well-pleaded factual allegati ons in the complaint, consider "documents attached as exhibits

or incorporated by reference in the complaint, and matters about which the [c]orni may take

judicial notice." Demisse v. Medstar Wash. Hosp. Ctr. , No. 18-CV-02223 (ABJ), 2020 WL

491458, at *2 (D.D.C. Jan. 30, 2020) (quoting Gustave-Schrnidtv. Chao, 226 F. Supp. 2d 191 , 196

(D.D .C. 2002)).

III.      ARGUMENT

          A.     The Court Lacks Subject Matter Jurisdiction Because the Exclusivity
                 Provision of the VWCA Bars Plaintiff from Seeking Relief in Federal Court.

          Plaintiff is baned from filing suit against Mr. Van Buren for the alleged altercation in

March 2017 because plaintiff has already received relief under the VWCA. As this Cornt has

recognized, the VWCA contains an exclusivity provision that is applicable to plaintiff. See Mem .

Op. at 11 (citing Va Code Ann. §§ 65.2- 300, 307(A)). Under this provision, once an employee

covered by the Act receives relief for an alleged injmy (e.g., one brought about by a co-worker)

through the Act's compensation scheme, the exclusivity provision forbids that employee from

seeking additional relief for that same injury. See id. ( citing Va. Code Ann. § 65.2- 307(A)). In

other words, " [t]he exclusivity rnle provides that when an employee is eligible for remedy under

the Act, he or she may not seek any other remedy against the employer or his fellow employees."

Jones v. Commonwealth, 591 S.E .2d 72, 74 (Va. 2004) (emphasis added); see also Harris v.

Freight Handlers, Inc. , No. 19-CV-00003 (JPJ), 2019 WL 5865624, at *5 (W.D. Va. Nov. 8, 2019)

("The Act states that an injured employee whose injrny is covered by the Act cannot recover

against his employer or co-employee in a common-law action." (emphasis added) (citations



                                                   6
        Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 7 of 17




omitted)); Fijalkowski v. Wheeler, 361 F. Supp. 3d 577, 594 (E.D. Va. 2019) ("VWCA provides

the exclusive remedy for all claims by an employee against an employer or fellow employee for

any injury that ' is the result of an accident and arises out of and in the course of the employment."'

(emphasis added) (footnote omitted) (quoting Va. Code Ann. §§ 65.2-101, 307)); Jones v. Kroger

Ltd. P 'ship I, 80 F . Supp. 3d 709, 7 18 (W.D. Va. 2015) ('The VWCA thus 'precludes an employee

from bringing common law personal injury claims against a co-employee or employer for injuries

sustained during the course of employment." ' (emphasis added) (quoting Miller v. Wash.

Workplace, Inc. , 298 F. Supp. 2d 364, 371 (E.D. Va. 2004))); Salazar v. Ballesteros, 981 F. Supp.

960, 964 (E.D. Va. 1997) ("Under the Virginia Workers ' Compensation Act, the immunity from

actions at law for personal injuries given an employer with workers' compensation insurance has

been extended to protect the employer 's employees from action in tort by co-employees."

(emphasis added) (citation omitted)), rev 'd on other grounds, 17 F. App'x 129 (4th Cir. 2001).

"An injury is subject to the exclusivity provision of the Act if it is the result of an accident and

arises out of and in the course of the employment." Combs v. Va. Elec. & Power Co. , 525 S.E.2d

278, 281 (Va. 2000) (quoting Richmond Newspapers, Inc. v. Hazelwood, 457 S.E.2d 56, 58 (Va.

1995)). "Thus, the critical inquily . .. is whether [the] injury was (1) an injury by accident, (2)

arising out of, (3) and in the course of, her employment." Id. (citations omitted).

       An "injury by accident" merely requires that a to1i occur at a place and time in the course

of employment. 1 See Morris v. Morris, 385 S.E.2d 858, 865 (Va. 1989). The "injury by accident"

can be an intentional tort by a colleague or co-worker. See Joyce v. A.C. & S., Inc. , 785 F.2d

1200, 1206 n.11 (4th Ci.I·. 1986) ("[The ViI·ginia Supreme Couri ] has detennined that injuries



1
  "ViI·ginia state law applies" to this case. Mem. Op. at 11 (citations omitted). And the Couri has
already concluded that an "injury by accident" can include a physical assault. Id. at 12 (citing
Butler v. S. States Co-op., Inc. , 620 S.E.2d 768, 772 (Va. 2005)).


                                                  7
         Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 8 of 17




resulting from the intentional acts of third persons or fellow employees may be considered

'accidental' within the meaning of the Act, provided they arise in the course of employment."

(citing Cont'! Life Ins. Co. v. Gough, 172 S.E. 264, 266 (Va. 1934))); Miller, 298 F. Supp. 2d at

371 ("The [A]ct covers injuries caused by an intentional or willful assault upon an employee by a

co-worker or a third pruty."); Sutter v. First Union Nat'l Bank of Va. , Inc. , 932 F. Supp. 753, 758

(E.D. Va. 1996) (noting that an "injury by accident" includes " injuries caused by an intentional or

willful assault upon an employee by a co-worker" (citations omitted)); Haigh v. Matsushita Elec.

Corp. of Am. , 676 F. Supp. 1332, 1352- 54 (E.D. Va. 1987); Jefferson v. Georgia-Pacific Corp. ,

No. 84-CV-0505 (RRM), 1985 WL 17883, at *2 (E.D. Va. May 24, 1985) ("[T]he fact that an

injmy is the result of intentional conduct- including an assault- by a third person or fellow

employee does not preclude it from falling within the Act."). An "accident ru·ises out of the

employment if there is a causal connection between the employee' s injmy and the conditions under

which the employer requires the work to be done." Butler, 620 S.E.2d at 772; see also Hilton v.

Martin, 654 S.E.2d 572, 574- 75 (Va. 2008) ("An injury resulting from an assault ru·ises out of the

injmed person' s employment when it is directed at the victim as an employ ee." (emphasis added)).

         Here, plaintiffs alleged injmy is subject to the exclusivity provision of the YWCA.

Plaintiff alleges that Mr. Van Buren assaulted and battered plaintiff while they were both on duty

at the Pentagon metro station. Am. Compl.      ,r,r 14,   15, 19, 21- 43. And the alleged altercation

"arose out of [plaintiffs] employment because [it] arose from a purely work-related subject- the

scope of plaintiffs work duties"- while he was on duty at the Pentagon metro station. Mem. Op.

at 13 (citing Sutter, 932 F. Supp. at 759); H ilton, 654 S.E.2d at 574- 75; see also Am. Compl.   ,r,r
21- 43.2 Therefore, the Comt should dismiss the case against Mr. Van Buren with prejudice for



2
    The same rationale that the Comt relied upon to dismiss plaintiffs complaint against the other


                                                 8
        Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 9 of 17




lack of subject matter jurisdiction. 3

        B.      The Court Lacks Personal Jurisdiction Over Mr. Van Buren Because He Has
                No Continuous and Systematic Ties with DC and the Alleged Altercation
                Occurred in Virginia.

        The Com1 does not have personal jurisdiction over Mr. Van Buren because he resides in

Ma1yland and the alleged altercation occmTed in Virginia. "There are two types of personal

jurisdiction: 'general or all-purpose jurisdiction, and specific or case-linked jurisdiction."'

Dumitrescu v. DynCorp Int '!, LLC, 257 F. Supp. 3d 13, 17-18 (D.D.C. 2017) (Jackson, J.) (quoting

Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 91 9 (2011)).                   "General

jurisdiction applies regardless of the nature of the claim, but it is only available based on ' a limited

set of affiliations with a fornm. "' Id. (quoting Daimler AG v. Bauman, 571 U.S. 117, 137 (20 14)).

"For an individual, the paradigm fornm for the exercise of general jurisdiction is the individual's

doinicile; for a corporation, it is an equivalent place, one in which the cmporation is fairly regarded

as at home." Id. at 17-18 (quoting Daimler, 571 U.S. at 137). "When subject matter jurisdiction

is based on diversity, this Com1's 'personal jurisdiction over a defendant is coextensive with that



co-defendants applies with equal force to Mr. Van Buren. See, e.g., Burlington Ins. Co. v. Olde
Do/de, Inc., 439 F. Supp. 2d 124, 132 (D.D.C. 2006). While the law of the case doctrine does not
apply to interlocutory orders, the principle underlying that doctrine-i.e., once a com1 decides
upon a rnle of law, that decision should continue to govern the same issues as the case progresses-
should still be applied here as the other co-defendants and Mr. Van Buren, under the circumstances
presented here, stand in the same shoes.

3
   Relying on the exclusivity provision, the Com1 dismissed the complaint against the other co-
defendants for failing to state a claim for which relief can be granted. See Mem. Op. at 14. There
appears to be conflicting authority as to whether a disinissal due to the VWCA' s exclusivity
provision is properly characterized as a disinissal pursuant to Rule 12(b)(l) or Rule 12(b)(6). See
Scott v. CG Bellkor, LLC, No. 15-CV-768, 2017 WL 1157867 (MHL), at *7 n.12 (E.D. Va. Mar.
27, 201 7) (discussing split of authority), aff'd, 7 11 F. App 'x 158 (4th Cir. 2018). While Mr. Van
Buren seeks disinissal for lack of subject matter jurisdiction under Rule 12(b)(l), dismissal for
failure to state a claim can also be appropriate for the same reasons. See id. (explaining that
outcome under both Rule 12(b)(l) and Rule 12(b)(6) would be the same where the exclusivity
provision of the VWCA bars a lawsuit).


                                                   9
       Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 10 of 17




of a District of Columbia comt. "' Id. at 18 (quoting Helmer v. Doletskaya, 393 F.3d 201, 205

(D.C. Cir. 2004)). Thus, general jurisdiction over an individual exists if the individual either

maintains a principal place of business in DC or is "domiciled in" DC. Id. (quoting D.C. Code

§ 13-422).

       On the other hand, specific jurisdiction over a non-resident individual can only exist if

there is a connection between that the individual and the fornm state. See id. at 18. Asse1iion of

specific jurisdiction requires a two-paity inqui1y: (1) "whether jurisdiction is applicable under the

state' s long-aim statute" (D.C. Code § 13-423); and (2) if so, whether the exercise of jurisdiction

would compo1i with " the constitutional requirements of due process." Id. (quoting and citing

United States v. Ferrara, 54 F.3d 825, 828 (D.C. Cir. 1995)).

       Here, the Comt has neither general nor specific personal jurisdiction over Mr. Van Buren.

There is no general jurisdiction because Mr. Van Buren neither maintains a principal place of

business in DC nor is domiciled in DC. Van Buren Aff. ,r,r 1-4; see also Am. Comp I. ,r 14 (alleging

that Mr. Van Buren lives in Maryland). 4 Mr. Van Buren is retired and living in Maryland. Van

Buren Aff.   ,r,r 2-4.   There is also no specific jurisdiction because the alleged altercation occmrnd

at the Pentagon metro station, which is in Virginia. See D. C. Code§ 13-423(a)(3), (4) (to1iious

injmy must have occmTed in DC). The Comt should, therefore, dismiss plaintiff's complaint

against Mr. Van Buren with prejudice for lack of personal jurisdiction.

       C.        Venue is Improper in DC Because the Alleged Altercation Occurred in
                 Virginia.




4
  In response to the Court's order to show cause as to why venue is proper as to the case against
Mr. Van Buren, plaintiff asse1ted that Mr. Van Buren has " [a] job in the District of Columbia"
without any support. Absent any indication as to the basis of the asse1tion, plaintiff appears to
have failed to conduct a reasonable inquiiy into Mr. Van Buren' s employment status. See Fed. R.
Civ. P. ll (b).
       Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 11 of 17




       This Court does not present a proper venue for resolution of plaintiffs case against Mr.

Van Buren. Under 28 U.S.C. § 1391, a civil action may only be brought in:

       (1)     a judicial district in which any defendant resides, if all defendants are
       residents of the state in which the district is located;
       (2)     a judicial district in which a substantial pa11 of the events or omissions
       giving rise to the claim occuned, or a substantial pa11 of prope11y that is the subject
       of the action is situated; or
       (3)     if there is no district in which an action may othe1w ise be brought as
       provided in this section, any judicial district in which any defendant is subject to
       the com1's personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b)(l)-{3) (2018).

       Here, subsection (b)(1) does not provide a basis for venue in DC because not all defendants

reside in DC-at least Mr. Van Buren resides in Maryland. Subsection (b)(3) likewise provides

no basis because there is another district in which plaintiff could have brought a case against Mr.

Van Buren-the Eastern District of Virginia. fudeed, the Eastern District of Virginia is where "a

substantial pai1 of the events" that led to plaintiffs battery, assault, and IIED claims occuned. 28

U.S.C. § 13 91 (b)(2). Again, the alleged altercation occmTed entirely at the Pentagon metro station.

Am. Compl. ,i 15. DC is thus an improper venue for plaintiffs action against Mr. Van Buren.

       Plaintiff insists that venue is proper here because potentially relevant evidence and

witnesses to plaintiffs claims are located in DC and because he was treated at a local hospital.

See Pl.' s Venue Resp. at 2. Such considerations, however, are inelevant as to whether venue is

proper. See, e.g., Fam v. Bank ofAm. NA (USA), 236 F. Supp. 3d 397, 407 (D.D.C. 2017) ("[W]hile

convenience of parties and witnesses plays a role in a transfer under Section 1404(a), these

considerations are inelevant to this case, where the plaintiffs complaint has . .. simply been filed

in the wrong venue." (internal quotation marks omitted)); Abramoff v. Shake Consulting, L.L.C. ,

288 F. Supp. 2d 1, 4 (D.D.C. 2003) ("[B]ecause the general-venue statute protects the defendant,

com1s often focus on the relevant activities of the defendant, rather than the plaintiff, in



                                                 11
       Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 12 of 17




determining where a substantial pait of the underlying events occmTed." (citing Brick Co. v.

Bremer, 321 F.3d 1366, 1371-72 (11th Cir. 2003))). What cont:rols the venue inquiry is where "a

substantial part of the events ... giving rise to" plaintiffs claims occuned. 28 U.S.C. § 1391(b)(2).

And that indisputably is the Eastern District of Virginia. In sum, the Comt should dismiss

plaintiffs case against Mr. Van Bmen with prejudice for lack of venue.

       D.      At a minimum, the Court Should Dismiss the IIED Claim Because Mr. Van
               Buren Did Not Engage in Outrageous and Intolerable Conduct and Plaintiff
               Has No Emotional Injuries.

       Were plaintiffs case against Mr. Van Buren to proceed, this Comt should at least dismiss

the IIED claim as there are no allegations that Mr. Van Buren intended to inflict emotional distress

through the alleged altercation. As explained by the Virginia Supreme Comt, an IIED claim

requires the following:

       One, the wrongdoer's conduct was intentional or reckless. This element is
       satisfied where the wrongdoer had the specific purpose of inflicting emotional
       distress or where he intended his specific conduct and knew or should have known
       that emotional distress would likely result. Two, the conduct was outrageous and
       intolerable in that it offends against the generally accepted standards of decency
       and morality. This requirement is aimed at limiting frivolous suits and avoiding
       litigation in situations where only bad manners and mere hmt feelings are
       involved. Three, there was a causal connection between the wrongdoer's conduct
       and the emotional distress. Four, the emotional distress was severe.

Ruth v. Fletcher, 377 S.E.2d 412, 412-13 (Va. 1989) (emphasis in original) (citing Womack v.

Eldridge, 210 S.E.2d 145, 148 (Va. 1974)). Under Virginia law, an IIED claim is "not favored."

Id. at 415 (quoting Bowles v. May, 166 S.E. 550, 557 (Va. 1932)).

       Here, even when plaintiffs allegations are construed favorably for him, he has not

sufficiently alleged an IIED claim. First, plaintiff has not alleged that Mr. Van Buren " had the

specific purpose of inflicting emotional distress or where he intended his specific conduct and

knew or should have known that emotional distress would likely result." Ruth, 377 S.E.2d at 413.




                                                 12
        Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 13 of 17




The alleged altercation arose from a verbal disagreement as to plaintiffs scope of duties at the

Pentagon metro station- not because Mr. Van Buren sought to inflict emotional distress upon

plaintiff. See, e.g. , Mem. Op. at 13; see also Am. Compl. ,r,r 2 1- 39. And Mr. Van Buren could

not have known that the alleged altercation could have resulted in any emotional distress to

plaintiff as they had never previously met. E.g. , Mem. Op. at 13. Plaintiff only alleges that because

there was (an alleged) assault and battery, then Mr. Van Buren must have also intended to inflict

emotional distress. Am. Comp!. ,r 95 ("unprovoked illegal physical attack ... constitutes [IIED]").

But "[i]ntentionally or recklessly taking actions do[es] not amount to intentionally or recklessly

inflicting emotional distress." Crittendon v. A rai Americas, Inc., No. 13-CV-567 (RGD), 2014

WL 3 1490 (RGD), at *6 (E.D. Va. Jan. 3, 2014).

        Second, the alleged altercation was not "outrageous and intolerable" to the point that the

Comt can legally deem it as offensive to "accepted standards of decency and morality." Ruth, 377

S.E.2d at 413. At most, this was a verbal spat between colleagues that unnecessarily (and

regrettably) escalated into a fist fight. See, e.g., Am. CompI. ,r,r 21- 39. It is not the type of morally

repugnant conduct captured by an IIED claim. See Russo v. White, 400 S.E.2d 160, 162 (Va. 1991)

("Under the second prong, it is insufficient for a defendant to have ' acted with an intent which is

to1tious or even criminal. ' Even if a defendant 'has intended to inflict emotional distress,' or his

conduct can be 'characterized by "malice," or a degree of aggravation which would entitle the

plaintiff to punitive damages for another tort,' the requirement of the second prong has not been

satisfied. 'Liability has been found only where the conduct has been so outrageous in character,

and so extreme in degree, as to go beyond all possible bounds of decency, and to be regarded as

atrocious, and utterly intolerable in a civilized community. "' (quoting Restatement (Second) of

T01ts § 46 cmt. d (1965))); see also Dao v. Faustin, 402 F. Supp. 3d 308, 320 (E.D . Va. 2019)




                                                   13
         Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 14 of 17




("[This] prong is seldom met by plaintiffs under Virginia law." (quoting Crittendon, 2014 WL

3 1490 (RGD), at *6)); Hammondv. Morley, No. ll-CV-53 (HEH), 2011 WL2681231, at *4 (E.D .

Va. July 8, 2011) ("[Pleading outrageous conduct] is a high hurdle to clear and [Plaintiffs]

allegations- that he was assaulted by officers who used excessive force against him and

wrongfully anested him-do not constitute the type of outrageous and extreme behavior required

to supp01t a claim for [IIED] under Virginia law.").

         Third, plaintiff has not alleged a causal connection between any "outrageous" conduct and

emotional distress. Ruth, 377 S.E.2d at 4 13; see also Harsy v. Mid-Am. Apartment Communities,

Inc., No. l 7-CV-87 (LO), 2017 WL 2728034, at *7 (E.D. Va. June 22, 2017) ("The ' outrageous'

prong is a very high standard." (citing Ruth, 377 S.E.2d at 4 13)). Again, while there was allegedly

a physical altercation between plaintiff and Mr. Van Buren, nothing arose to a level of

"outrageousness" to sustain an IIED claim. Fmther, plaintiff has only pleaded a legal conclusion

as to a causal connection, which is no substitute for factual allegations that plausibly link the

altercation to any emotional injuries. Compare, e.g. , Crittendon, 2014 WL 31490 (RGD), at *6

(finding plaintiff offered only a "legal conclusion" and no causal connection when alleging that

"as a result of Defendants' behavior[,] [p]laintiff has experienced severe emotional distress"

(alteration, citation, and ellipses omitted)), with Am. Compl.       ,r   97 ("Ma1tin Van Buren' s

intentional, outrageous and reckless conduct directly caused [p]laintiff . . . emotional

distress . . . .").

         Fomth, plaintiff has not pleaded any severe emotional distress. Ruth, 3 77 S.E.2d at 413.

There is no allegation of "any objective physical injmy caused by the [alleged] stress"- all

physical injuries stem from the alleged altercation. Russo, 400 S.E.2d at 163; see also McPhearson

v. Anderson, 873 F. Supp . 2d 753, 761 n .8 (E.D . Va. 2012); Zhang v. Regan, 10-CV-1329 (TSE),




                                                14
       Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 15 of 17




2011 WL 1456188, at *7 (E.D. Va. Apr. 14, 2011) (dismissing IIED claim in part because plaintiff

"failed to allege symptoms or manifestations of a physical injury from her emotional distress").

Plaintiff has, at best, alleged emotional distress in the fonn of "public humiliation, insomnia,

depression, and anxiety." Am. CompI. ,r 97. But such distress is not severe enough as a matter of

law. Harris v. Kreutzer, 624 S.E.2d 24, 34 (Va. 2006) ("[Plaintiff] failed to plead facts sufficient

to support the severity element. . . . [Plaintiff] alleged she suffered severe psychological trauma

and mental anguish affecting her mental and physical well-being. Symptoms of her anguish

include nightmares, difficulty sleeping, extreme loss of self-esteem and depression, requiring

additional psychological treatment and counseling. In addition, she claims to have suffered

mo1tification, humiliation, shame, disgrace, and injmy to reputation. . . . [Plaintiff] . . . fails to

allege injuries that 'no reasonable person could be expected to endure."' (quoting Russo, 400

S.E.2d at 163)); McPhearson , 873 F. Supp. 2d at 761 ("Virginia case law demonstrates that

'extreme emotional distress' is a strong bar to claims of this nature." (citations 01nitted)). In sum,

if plaintiffs case against Mr. Van Buren is neither jurisdictionally defective nor lacking proper

venue, then plaintiffs IIED claim should at least be dismissed for failing to plead any elements of

the claim.

IV.    CONCLUSION

       Plaintiff has already received a remedy for the alleged altercation, and the VWCA forbids

him from double dipping against Mr. Van Buren. The Court is thus without subject matter

jurisdiction over the case, and it should be dismissed with prejudice. Alternatively, a prejudicial

dismissal is also wananted because the Court lacks personal jurisdiction over Mr. Van Buren, as

well as venue over the action, as he is not a resident of DC and the alleged altercation occuned in

the Eastern District ofVirginia. Finally, under the assumption that the case against Mr. Van Buren




                                                 15
       Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 16 of 17




can proceed in this Comt, then the IIED claim should at least be dismissed as plaintiff has not

pleaded the requisite factual allegations to sustain such a claim.


DATED: Febrnary 21, 2020                      Respectfully submitted,

                                              Isl Hugham Chan

                                              Hugham Chan
                                              hugham.chan@kobrekim.com
                                              (DC Bar No. 1011058)
                                              Geoffrey J. Denick
                                              geoffrey.den-ick@kobrekim.com
                                              (DC Bar No. 242467)
                                              Kobre & Kim LLP
                                              1919 M Street, NW
                                              Washington, DC 20036
                                              Telephone: (202) 664-1900
                                              Facsimile: (202) 664-1920

                                              Attorneys for Defendant Martin Van Buren




                                                 16
       Case 1:18-cv-00526-ABJ Document 43-1 Filed 02/21/20 Page 17 of 17




                                     Certificate of Service

       I hereby ce1iify that on Febrnaiy 2 1, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of such filing to all counsel

of record.




                                             Isl Hugham Chan

                                             HughamChan
                                             hugham.chan@kobrekim.com
                                             Kobre & Kim LLP
                                             1919 M Street, NW
                                             Washington, DC 20036
                                             Telephone: (202) 664-1900
                                             Facsimile: (202) 664-1920

                                             Attorney for Defendant Martin Van Buren




                                               17
